Citation Nr: 0025202	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
diabetic retinopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

The veteran had active service from April 1966 to January 
1968.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
diabetes mellitus with diabetic retinopathy is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
diabetes mellitus with diabetic retinopathy is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was diagnosed with diabetes 
mellitus in 1968, within one year of his separation from 
service.  In this regard, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In addition, certain 
chronic diseases, such as diabetes mellitus, may be presumed 
to have been incurred in service if they become manifest to a 
compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.309 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an incurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an inservice disease or injury and the current 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  For disorders subject to 
presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestations of the disease to the 
required extent within the prescribed time period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The Board finds that the evidence submitted establishes a 
well-grounded claim for service connection for diabetes 
mellitus.  In this regard, both VA and private medical 
records show that the veteran has been diagnosed as having 
diabetes mellitus.  In addition, a July 1999 statement from 
John F. McDonnell, M.D., submitted directly to the Board with 
a waiver of initial consideration by the RO, relates that the 
veteran was seen by him in 1968 and was diagnosed as having 
diabetes mellitus.  As such, this evidence establishes that 
the veteran has a current disability which was manifest 
within the applicable presumptive period.  Consequently, the 
veteran has submitted evidence of a well-grounded claim.  


ORDER

Evidence of a well-grounded claim for service connection for 
diabetes mellitus with diabetic retinopathy having been 
submitted, to this extent, the appeal is allowed, subject to 
the development requested below.  


REMAND

A review of the evidence of record discloses that the 
statement from Dr. McDonnell indicates that the veteran was 
diagnosed as having diabetes mellitus in 1968, which is 
within one year of the veteran's separation from service in 
January 1968.  However, a statement from Beverly A. Holmes, 
D.O., dated in December 1998 relates that the veteran 
reported that he was diagnosed with diabetes mellitus in May 
1969, which is more than one year following the veteran's 
separation from service in January 1968.  Since the veteran 
does not contend that his diabetes mellitus was present in 
service, the date of the first diagnosis of diabetes mellitus 
is crucial to the veteran's claim for service connection.  In 
this regard, the Board observes that Dr. McDonnell indicated 
that he had treated the veteran in 1968, but contemporaneous 
treatment records from Dr. McDonnell are not associated with 
the claims file.  Since the veteran has submitted a well-
grounded claim for service connection, the VA's duty to 
assist him in developing the facts pertinent to his claim has 
been triggered.  In light of this fact, the RO should attempt 
to obtain treatment records from Dr. McDonnell that would 
substantiate the first diagnosis of diabetes mellitus.  In 
addition, the RO should afford the veteran a thorough and 
contemporaneous VA examination.  

Further development of the case is necessary.  This case is 
thus REMANDED for the following development:

1.  After securing the necessary 
authorization, the RO should obtain and 
associate with the claims file all 
treatment records pertaining to the 
veteran, particularly records dated in 
1968 and 1969 from John F. McDonnell, 
M.D., 2900 West 53rd Street, 
Apartment 212, Fairway, Kansas 66205-
1703.  

2.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, etiology and date of onset of 
his diabetes mellitus.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
for review.  Thereafter, the examiner 
should conduct any and all indicated 
evaluations, studies, and tests deemed 
necessary.  The examiner should report 
complaints and clinical findings in 
detail, and offer an opinion as to the 
date of onset of the veteran's diabetes 
mellitus.  The examiner should express 
the rationale on which he bases his 
opinion.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and afforded an 
opportunity to respond thereto before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional medical 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran may submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  However, he is not required to act 
until he is otherwise notified.  


		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals


Error! Not a valid link.

